
	

113 S846 IS: Family and Medical Leave Inclusion Act
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 846
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Family and Medical Leave Act of 1993 to
		  permit leave to care for a same-sex spouse, domestic partner, parent-in-law,
		  adult child, sibling, grandchild, or grandparent who has a serious health
		  condition.
	
	
		1.Short titleThis Act may be cited as the
			 Family and Medical Leave Inclusion
			 Act.
		2.Leave to care for
			 a same-sex spouse, domestic partner, parent-in-law, adult child, sibling,
			 grandchild, or grandparent
			(a)Definitions
				(1)Inclusion of
			 adult children and children of a domestic partnerSection 101(12) of such Act (29 U.S.C.
			 2611(12)) is amended—
					(A)by inserting
			 a child of an individual’s domestic partner, after a
			 legal ward,; and
					(B)by striking
			 who is— and all that follows and inserting and includes
			 an adult child..
					(2)Inclusion of
			 grandchildren, grandparents, parents-in-law, siblings, and domestic
			 partnersSection 101 of such Act (29 U.S.C. 2611) is further
			 amended by adding at the end the following:
					
						(20)Domestic
				partnerThe term
				domestic partner, used with respect to an employee, means—
							(A)the person
				recognized as the domestic partner of the employee under any domestic partner
				registry or civil union law of the State or political subdivision of a State
				where the employee resides, or the person who is lawfully married to the
				employee under the law of the State where the employee resides and who is the
				same sex as the employee; or
							(B)in the case of an
				unmarried employee who lives in a State where a person cannot marry a person of
				the same sex under the laws of the State, a single, unmarried adult person of
				the same sex as the employee who is in a committed, personal (as defined in
				regulations issued by the Secretary) relationship with the employee, who is not
				a domestic partner to any other person, and who is designated to the employer
				by such employee as that employee’s domestic partner.
							(21)GrandchildThe term grandchild, used with
				respect to an employee, means any person who is a son or daughter of a son or
				daughter of the employee.
						(22)GrandparentThe
				term grandparent, used with respect to an employee, means a parent
				of a parent of the employee.
						(23)Parent-in-lawThe
				term parent-in-law, used with respect to an employee, means a
				parent of the spouse or domestic partner of the employee.
						(24)SiblingThe term sibling, used with
				respect to an employee, means any person who is a son or daughter of the
				employee’s parent.
						(25)Son-in-law or
				daughter-in-lawThe term
				son-in-law or daughter-in-law, used with respect to an employee,
				means any person who is a spouse or domestic partner of a son or daughter of
				the
				employee.
						.
				(b)Leave
			 RequirementSection 102 of the Family and Medical Leave Act of
			 1993 (29 U.S.C. 2612) is amended—
				(1)in subsection
			 (a)(1)—
					(A)in subparagraph
			 (C), by striking spouse, or a son, daughter, or parent, of the employee,
			 if such spouse, son, daughter, or parent and inserting spouse or
			 domestic partner, or a son, daughter, parent, parent-in-law, grandparent, or
			 sibling, of the employee if such spouse, domestic partner, son, daughter,
			 parent, parent-in-law, grandparent, or sibling; and
					(B)in subparagraph
			 (E), by striking spouse, or a son, daughter, or parent and
			 inserting spouse or domestic partner, or a son, daughter, parent,
			 parent-in-law, grandchild, or sibling,;
					(2)in subsection
			 (a)(3), by striking spouse, son, daughter, parent, and inserting
			 spouse or domestic partner, son, daughter, parent, son-in-law or
			 daughter-in-law, grandparent, sibling,;
				(3)in subsection (e)—
					(A)in paragraph (2)(A), by striking
			 spouse, parent, and inserting spouse, domestic partner,
			 parent, parent-in-law, grandchild, grandparent, sibling, ; and
					(B)in paragraph (3),
			 by striking spouse, or a son, daughter, or parent, and inserting
			 spouse or domestic partner, or a son, daughter, parent, parent-in-law,
			 grandchild, or sibling,; and
					(4)in subsection
			 (f)—
					(A)in paragraph (1), by striking a
			 husband and wife and inserting 2 spouses or 2 domestic
			 partners; and
					(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by striking that husband and wife and
			 inserting those spouses or those domestic partners; and
						(ii)in subparagraph
			 (B), by striking the husband and wife and inserting those
			 spouses or those domestic partners.
						(c)CertificationSection
			 103 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2613) is
			 amended—
				(1)in subsection (a),
			 by striking spouse, or parent and inserting spouse,
			 domestic partner, parent, parent-in-law, grandchild, grandparent, or
			 sibling; and
				(2)in subsection
			 (b)—
					(A)in paragraph
			 (4)(A), by striking spouse, or parent and an estimate of the amount of
			 time that such employee is needed to care for the son, daughter, spouse, or
			 parent and inserting spouse, domestic partner, parent,
			 parent-in-law, grandparent, or sibling and an estimate of the amount of time
			 that such employee is needed to care for such son, daughter, spouse, domestic
			 partner, parent, parent-in-law, grandparent, or sibling; and
					(B)in paragraph (7), by striking
			 parent, or spouse and inserting spouse, domestic partner,
			 parent, parent-in-law, grandparent, or sibling.
					(d)Employment and
			 Benefits ProtectionSection 104(c)(3) of the Family and Medical
			 Leave Act of 1993 (29 U.S.C. 2614(c)(3)) is amended—
				(1)in subparagraph
			 (A)(i), by striking spouse, or parent and inserting
			 spouse, domestic partner, parent, parent-in-law, grandparent, or
			 sibling; and
				(2)in subparagraph (C)(ii), by striking
			 spouse, or parent and inserting spouse, domestic partner,
			 parent, parent-in-law, grandparent, or sibling.
				3.Federal
			 employees
			(a)Definitions
				(1)Inclusion of
			 adult children and children of a domestic partnerSection 6381(6) of title 5, United States
			 Code, is amended—
					(A)by inserting
			 a child of an individual’s domestic partner, after a
			 legal ward,; and
					(B)by striking
			 who is— and all that follows and inserting and includes
			 an adult child..
					(2)Inclusion of
			 grandchildren, grandparents, parents-in-law, siblings, and domestic
			 partnersSection 6381 of such
			 title is further amended—
					(A)in paragraph
			 (11)(B), by striking ; and and inserting a semicolon;
					(B)in paragraph (12),
			 by striking the period and inserting a semicolon; and
					(C)by adding at the
			 end the following:
						
							(13)the term domestic partner,
				used with respect to an employee, means—
								(A)the person
				recognized as the domestic partner of the employee under any domestic partner
				registry or civil union law of the State or political subdivision of a State
				where the employee resides, or the person who is lawfully married to the
				employee under the law of the State where the employee resides and who is the
				same sex as the employee; or
								(B)in the case of an
				unmarried employee who lives in a State where a person cannot marry a person of
				the same sex under the laws of the State, a single, unmarried adult person of
				the same sex as the employee who is in a committed, personal (as defined in
				regulations issued by the Office of Personnel Management) relationship with the
				employee, who is not a domestic partner to any other person, and who is
				designated to the employer by such employee as that employee’s domestic
				partner;
								(14)the term grandchild, used with
				respect to an employee, means any person who is a son or daughter of a son or
				daughter of the employee;
							(15)the term
				grandparent, used with respect to an employee, means a parent of a
				parent of the employee;
							(16)the term
				parent-in-law, used with respect to an employee, means a parent of
				the spouse or domestic partner of the employee;
							(17)the term
				sibling, used with respect to an employee, means any person who is
				a son or daughter of the employee’s parent; and
							(18)the term son-in-law or
				daughter-in-law, used with respect to an employee, means any person who
				is a spouse or domestic partner of a son or daughter of the
				employee.
							.
					(b)Leave
			 RequirementSection 6382 of title 5, United States Code, is
			 amended—
				(1)in subsection (a)(1)—
					(A)in subparagraph (C), by striking
			 spouse, or a son, daughter, or parent, of the employee, if such spouse,
			 son, daughter, or parent and inserting spouse or domestic
			 partner, or a son, daughter, parent, parent-in-law, grandparent, or sibling, of
			 the employee, if such spouse, domestic partner, son, daughter, parent,
			 parent-in-law, grandparent, or sibling; and
					(B)in subparagraph
			 (E), by striking spouse, or a son, daughter, or parent and
			 inserting spouse or domestic partner, or a son, daughter, parent,
			 parent-in-law, grandchild, or sibling,;
					(2)in subsection (a)(3), by striking
			 spouse, son, daughter, parent, and inserting spouse or
			 domestic partner, son, daughter, parent, son-in-law or daughter-in-law,
			 grandparent, sibling,; and
				(3)in subsection (e)—
					(A)in paragraph (2)(A), by striking
			 spouse, parent and inserting spouse, domestic partner,
			 parent, parent-in-law, grandchild, grandparent, sibling; and
					(B)in paragraph (3),
			 by striking spouse, or a son, daughter, or parent, and inserting
			 spouse or domestic partner, or a son, daughter, parent, parent-in-law,
			 grandchild, or sibling,.
					(c)CertificationSection
			 6383 of title 5, United States Code, is amended—
				(1)in subsection (a), by striking
			 spouse, or parent and inserting spouse, domestic partner,
			 parent, parent-in-law, grandchild, grandparent, or sibling; and
				(2)in subsection (b)(4)(A), by striking
			 spouse, or parent, and an estimate of the amount of time that such
			 employee is needed to care for such son, daughter, spouse, or parent
			 and inserting spouse, domestic partner, parent, parent-in-law,
			 grandparent, or sibling and an estimate of the amount of time that such
			 employee is needed to care for such son, daughter, spouse, domestic partner,
			 parent, parent-in-law, grandparent, or sibling.
				
